DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered.
This Office Action is also in response to applicant’s amendment filed on February 9, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claim 6.  
Claims 6, 9, 10 and 12-14 remain pending in this application.  
The rejection of claim 6 under 35 USC 112, first and second paragraphs set forth in the previous Office Action is withdrawn in response to applicant’s amendment.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 9, 10, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 has been amended to include the phrase “the edge portion has a surface shaped to have a step” that is confusing and indefinite.  The specification fails to disclose what exactly considered to be the “a surface shaped to have a step”.  For all the figures shown in the specification of originally filed only an edge portion (3) is disclosed.  For the purpose of examination, the “surface shaped to have a step” therefore can be broadly interpreted as the “planar surface” shown in all of the figures or be interpreted as to any possible stepped shape.   
Clarification and correction are required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Soskind (PN. 6,262,844) in view of the patent issued to Bailey (PN. 5,569,501), US patent application publication by Ueno (US 2010/0254006 A1) and US patent application publication by Tung (US 2009/0290237 A1).
Claim 6 has been amended to necessitate the new grounds of rejection. 
Soskind teaches a lens (Figure 1A) having a circular shape (defined by having a finite diameter, and please see column 9, line 52) when viewed in a plan view and forming the outermost layer of the optical component, wherein the lens has a thickness of 5.25 mm at a lens center, (please see Table 2), which is not less than 1.5 mm and not more than 8 mm and has a diameter of 20 mm (Table 2 and column 16, line 39) that is not less than 5 mm and not more than 40 mm. The lens has a curvature (defined by 1/R, R being radius of curvature) for the convex first surface is -0.01 mm-1, that is not less than -0.5 mm-1 and not more than 0.5 mm-1, (Table 2).  
This reference has met all the limitations of the claims.  It however does not teach explicitly to have a diamond like carbon film (DLC) convers at least a portion of an entrance surface of the lens.  Bailey et al in the same field of endeavor teaches that a diamond like carbon film (DLC) that may be deposited on the surface of a lens to cover at least a portion of the entrance surface of the lens, (please see Figure 2), wherein the DLC film can function as a coating to improve scratch resistance, (please see column 8, lines 1-5) and can function as an antireflective coating (please see column 8, lines 6-10) for the lens surfaces.  It would then have been obvious to one skilled in the art to apply the teachings of Bailey et al to also provide a diamond like carbon coating (DLC) at the surfaces of the lens for the benefit of providing scratch resistance and/or antireflection function to the lens.
Claim 6 further includes the phrase “a material of a substrate of the lens is at least one selected from a group consisting of zinc sulfide (ZnS) and chalcogenide glass”.
Ueno et al.  Ueno et al teaches that art well known lens materials may include zinc selenide (ZnSe) as well as zinc sulfide (ZnS), (please see paragraph [0072]).   It would then have been obvious to one skilled in the art to apply the teachings of Ueno et al to alternatively use the zinc sulfide to make the lens since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With regard to the phrase “the optical component allows infrared rays having a wavelength of 8 to 12 m to pass therethrough”,  Soskind teaches that the lens can be made of infrared materials includes Ge (germanium) and ZnSe (zinc selenide) which means the lens capable of allowing the infrared light wave to pass through.  Ueno et al also teaches that lens materials ZnSe (zinc selenide) and ZnS (zinc sulfide) which all have non-zero Abbe number in the wavelength range of 8 to 12 m, which means they all are materials that capable of allowing the infrared light, particularly in the wavelength range 8 to 12 m, to pass through.
Claim 6 further includes the phrase “the lens is a diffractive lens and a surface of the diffractive lens has not more than 0.05 m of an average value of surface roughness Ra in an optical effective area”.  Soskind teaches that the lens is a diffractive lens, (please see Figure 1A) but it does not teach specific about the diffractive lens to have the claimed average surface roughness.  Ueno et al in the same field of endeavor teaches a diffractive lens wherein the m, (please see paragraph [0099]).  It would then have been obvious to one skilled in the art to apply the teachings of Ueno et al to make the diffractive lens of Soskind to have a surface roughness of less than 0.05 m to reduce the possible noise light from the roughness of the surface of the diffractive lens.  
With regard to the phrase “the lens includes an edge portion that is continuous with an outer edge portion of the optical effective area constituted of an effective diameter of the lens and the edge portion has a thickness of not less than 1 mm”, Soskind teaches that the diffractive lens has an edge portion, i.e. the outer most periphery of the diffractive lens, which is continuous with an outer edge portion of the optical effective area constitute effective diameter of the lens.  Ueno et al also teaches that the diffractive lens has an edge portion, which is continuous with an outer edge portion of the optical effective area constitute effective diameter of the lens, (Figure 1).  These references however do not teach explicitly that the thickness of the edge portion has a thickness of not less than 1 mm.  However according to the Figures of the diffractive lens disclosed by the Soskind and Ueno et al, it appears ratio of the thickness of the edge portion with respect to the thickness of the lens as the center of the lens, is about 0.32 and about 0.47, which means that the if the thickness of the center of the lens is about 5.25 mm (Soskind), the thickness of the edge portion is about 1.70 mm to about 2.47 mm, which means that the thickness is NOT less than 1 mm.  Furthermore, since the edge portion does not affect the optical function of the diffractive lens, it would then have been obvious to one skilled in the art to make the edge portion of the lens not less than 1 mm as an obvious matter of design choice to one skilled in the art.  
Claim 6 has been amended to include the phrase “the edge portion has a surface shaped to have a step”.  This phrase is rejected under 35 USC 112, second paragraph, for the reasons set forth above.   Since the specification and the claims fail to provide the definite definition for “a surface shaped to have a step” this phrase can only be examined in the broadest interpretation.  Ueno et al teaches that the diffractive lens has an edge portion or peripheral portion that is continuous with an outer edge portion and the edge portion has a surface shaped identically to all the surface of the edge portion for the figures of the instant application.  This means the edge portion of Ueno et al indeed has a surface shaped to have a step.  Tung in the same field of endeavor also teaches that an edge portion (122, Figure 1) for a lens (121) may have a surface shaped to have a step (125, Figure 2) for allowing the lens to engage with other element.  It would then have been obvious to one skilled in the art to also apply the teachings of Ueno et al and Tung to modify the diffractive lens of Soskind to have an edge portion that is continuous with an outer edge portion of the optical effective area constituted of an effective diameter of the lens and the edge portion has a surface shaped to have a step, (as shown in Ueno et al Figure 1 or Figures 1 and 2 of Tung) for the benefit of allowing the diffractive lens to be engaged to other element.  
 
With regard to claims 13-14, Soskind teaches that the lens may comprise the same materials (ZnS, Si and Ge) as the instant application and the lens has the same thickness, diameter and curvature as the instant application which means the lens substrate must have the same bending strength (bending strength is determined by the material and physical structures of the lens substrate) and same density (implicit property of the lens substrate material) as the instant application.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soskind, Bailey, Ueno et al and Tung as applied to claim 6 above, and further in view of US patent application publication by Kitahara et al (US 2003/0090987 A1).
The lens taught by Soskind in combination with the teachings of Bailey et al, Ueno et al and Tung as described for claim 6 above has met all the limitations of the claim.
With regard to claims 9 and 10, these references do not teach explicitly that the lens is a biconvex lens or a meniscus lens.  Diffractive lens in the form or biconvex or meniscus lenses are known in the art, such is explicitly taught by Kitahara et al.  Kitahara et al teaches a meniscus lens (L1) having diffractive surface, as shown in Figure 2A and Table 2 and a biconvex lens (L1) having diffractive surface as shown in Figure 4A and Table 4.  It would then have been obvious to one skilled in the art to make the diffractive lens either in the form of a biconvex or a meniscus lens as desired to suit the different application requirements.  

Claim 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent issued to Soskind (PN. 6,262,844) in view of the patent issued to Bailey et al (PN. 5,569,501), US patent application publication by Ueno et al (US 2010/0254006 A1) and US patent application publication by Tung (US 2009/0290237 A1) and evidence article concerning Young’s Modulus (WIPIPEDIA).
Claim 6 has been amended to necessitate the new grounds of rejection.
Soskind teaches a lens (Figure 1A) having a circular shape (defined by having a finite diameter, and please see column 9, line 52) when viewed in a plan view and forming the outermost layer of the optical component, wherein the lens has a thickness of 5.25 mm at a lens is not less than 1.5 mm and not more than 8 mm and has a diameter of 20 mm (Table 2 and column 16, line 39) that is not less than 5 mm and not more than 40 mm. The lens has a curvature (defined by 1/R, R being radius of curvature) for the convex first surface is -0.01 mm-1, that is not less than -0.5 mm-1 and not more than 0.5 mm-1, (Table 2).  
This reference however does not teach explicitly that a diamond like carbon film (DLC) that convers at least a portion of an entrance surface of the lens.  Bailey et al in the same field of endeavor teaches that a diamond like carbon film (DLC) that may be deposited on the surface of a lens to cover at least a portion of the entrance surface of the lens, (please see Figure 2), wherein the DLC film can function as a coating to improve scratch resistance, (please see column 8, lines 1-5) and can function as an antireflective coating (please see column 8, lines 6-10) for the lens surfaces.  It would then have been obvious to one skilled in the art to apply the teachings of Bailey et al to also provide a diamond like carbon coating (DLC) at the surfaces of the lens for the benefit of providing scratch resistance and/or antireflection function to the lens.
Claim 6 further includes the phrase “a material of a substrate of the lens is at least one selected from a group consisting of zinc sulfide (ZnS) and chalcogenide glass”.
Soskind teaches that the lens may be made of materials such as acrylic, zinc selenide, (ZnSe), silicon (Si) and germanium (Ge), (please see Table 1, which meets the materials disclosed by the specification of instant application). However, it does not teach explicitly that it may also comprise material selected from zinc sulfide (ZnS), but zinc sulfide is also well-known material in the art for making lens as explicitly taught by Ueno et al.  Ueno et al teaches that art well-known lens materials may include zinc selenide (ZnSe) as well as zinc sulfide (ZnS), (please see paragraph [0072]).  It would then have been obvious to one skilled in Ueno et al to alternatively use the zinc sulfide to make the lens since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With regard to the phrase “the optical component allows infrared rays having a wavelength of 8 to 12 m to pass therethrough”,  Soskind teaches that the lens can be made of infrared materials includes Ge (germanium) and ZnSe (zinc selenide) which means the lens capable of allowing the infrared light wave to pass through.  Ueno et al also teaches that lens materials ZnSe (zinc selenide) and ZnS (zinc sulfide) which all have non-zero Abbe number in the wavelength range of 8 to 12 m, which means they all are materials that capable of allowing the infrared light, particularly in the wavelength range 8 to 12 m, to pass through.
Claim 6 further includes the phrase “the lens is a diffractive lens and a surface of the diffractive lens has not more than 0.05 m of an average value of surface roughness Ra in an optical effective area”.  Soskind teaches that the lens is a diffractive lens, (please see Figure 1A) but it does not teach specific about the diffractive lens to have the claimed average surface roughness.  Ueno et al in the same field of endeavor teaches a diffractive lens wherein the diffractive lens is being manufactured to have an average surface roughness of less than 0.05 m, (please see paragraph [0099]).  It would then have been obvious to one skilled in the art to apply the teachings of Ueno et al to make the diffractive lens of Soskind to have a surface roughness of less than 0.05 m to reduce the possible noise light from the roughness of the surface of the diffractive lens.  
With regard to the phrase “the lens includes an edge portion that is continuous with an outer edge portion of the optical effective area constituted of an effective diameter of the lens Soskind teaches that the diffractive lens has an edge portion, i.e. the outer most periphery of the diffractive lens, which is continuous with an outer edge portion of the optical effective area constitute effective diameter of the lens.  Ueno et al also teaches that the diffractive lens has an edge portion, which is continuous with an outer edge portion of the optical effective area constitute effective diameter of the lens, (Figure 1).  These references however do not teach explicitly that the thickness of the edge portion has a thickness of not less than 1 mm.  However according to the Figures of the diffractive lens disclosed by the Soskind and Ueno et al, it appears ratio of the thickness of the edge portion with respect to the thickness of the lens as the center of the lens, is about 0.32 and about 0.47, which means that the if the thickness of the center of the lens is about 5.25 mm (Soskind), the thickness of the edge portion is about 1.70 mm to about 2.47 mm, which means that the thickness is NOT less than 1 mm.  Furthermore, since the edge portion does not affect the optical function of the diffractive lens, it would then have been obvious to one skilled in the art to make the edge portion of the lens not less than 1 mm as an obvious matter of design choice to one skilled in the art.  
Claim 6 has been amended to include the phrase “the edge portion has a surface shaped to have a step”.  This phrase is rejected under 35 USC 112, second paragraph, for the reasons set forth above.   Since the specification and the claims fail to provide the definite definition for “a surface shaped to have a step” this phrase can only be examined in the broadest interpretation.  Ueno et al teaches that the diffractive lens has an edge portion or peripheral portion that is continuous with an outer edge portion and the edge portion has a surface shaped identically to all the surface of the edge portion for the figures of the instant application.  This means the edge portion of Ueno et al indeed has a surface shaped to have a step.  Tung in the same field of 
With regard to claim 12, Soskind teaches that the lens may comprise material such as zinc sulfide (ZnS) which as indicated in WIKEPEDIA that has Young's modulus of 74.5 GPa that is not less than l0 GPa and not more than 200 GPa of the claimed range.
Response to Arguments
Applicant's arguments filed February 9, 2021 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and rejected for the reasons stated above.  Applicant’s arguments are mainly drawn to the newly amended claims that have been fully addressed in the reasons for rejection stated above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872